Citation Nr: 0005421	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-11 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for coronary artery disease 
with hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967 and has prior unverified service in the United 
States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
coronary artery disease with hypertension to his period of 
active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
coronary artery disease with hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders, such as cardiovascular disease including 
hypertension, manifested themselves to a degree of ten 
percent within one year of discharge from service.  See 38 
U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998); Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the present case, the veteran claims that his hypertension 
began during active service.  The veteran's service medical 
records include no complaints, findings, or diagnoses related 
to hypertension or any cardiovascular disability.  The 
veteran's blood pressure was recorded as 138/84 at his 
January 1965 enlistment examination and as 132/88 at his 
January 1967 separation examination.

Medical records of Scott H. Zibell, M.D., dated 1983 through 
1997, show that the veteran was followed for hypertension and 
that he controlled it with prescription medication.  These 
records contain no findings of coronary artery disease.

During an Agent Orange examination performed in July 1994, 
the veteran related that he began taking hypertension 
medication in 1976.  He also reported a myocardial infarction 
in 1976 with no current symptoms.  Cardiovascular examination 
and EKG testing were normal.  Blood pressure was recorded as 
154/90.  The veteran was diagnosed with hypertension and 
coronary artery disease, status post myocardial infarction by 
history.

VA outpatient records from June 1997 through December 1998 
show that the veteran was followed for hypertension.  During 
the initial assessment in June 1997, the veteran's blood 
pressure was recorded as 150/80.  The veteran complained of 
intermittent dizziness and stated that he was taking 
hypertension medication.  He reported that he had a 
myocardial infarction in 1976 but that he had no current 
complaints related to coronary artery disease.  He was 
assessed with stable hypertension and coronary artery 
disease.

An October 1998 letter from Doyle D. Hagg, M.D. stated that 
he treated the veteran for hypertension from 1980 to 1985.  
Records of Dr. Hagg include an October 1982 incident when the 
veteran complained of shortness of breath and chest and left 
arm pain.  A stress test was negative for any cardiovascular 
abnormality.  He was diagnosed with chest pain, etiology 
undetermined, possible angina pectoris; hiatal hernia 
possible cause of chest pain; old myocardial infarction and 
hypertension.

The veteran appeared at a hearing before the RO in October 
1998.  He testified that he believed that his hypertension 
was due to the stress and exertion of his service in Vietnam.  
He was never told that he had hypertension while in service.  
He claimed that his blood pressure was actually higher than 
recorded at the time of his separation examination.  He went 
to a VA Medical Center a few days after discharge and was 
told to see his family physician.  He could not obtain his 
private medical records prior to 1980.

In summary, the evidence of record fails to establish that 
the veteran had hypertension or any form of chronic 
cardiovascular disability in service.  Moreover, no medical 
evidence of record illustrates a nexus or relationship 
between the veteran's hypertension and his period of active 
service.  The medical evidence clearly establishes that the 
veteran currently suffers from hypertension and has a history 
of coronary artery disease; however, no medical professional 
has related these disabilities to the veteran's period of 
active service.  The Board cannot rely solely on the 
veteran's own statements because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228, 234 (1998).

The Board observes that the first evidence of record 
containing a diagnosis of hypertension is dated in 1980, many 
years following the veteran's discharge from active service.  
The record also shows that the veteran reported a history of 
a myocardial infarction and of first taking hypertension 
medication in 1976, approximately 10 years after active 
service.  The veteran has testified that he received medical 
care shortly following service; however, he could not locate 
any relevant records.  Based on the foregoing discussion, the 
Board finds that the veteran in this case may not establish a 
well-grounded claim based on a finding of chronicity or 
continuity of symptomatology.  Furthermore, insofar as there 
is no evidence that the veteran's hypertension was manifest 
within one year of active service, the causal nexus 
requirement necessary to establish a well-grounded claim is 
not satisfied on this basis.  See 38 C.F.R. §§ 3.307, 3.309 
(1999).

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, the 
Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.

The Board acknowledges the veteran's representative's request 
for a VA examination contained in the Informal Hearing 
Presentation dated February 2000.  However, if the veteran 
does not present a well-grounded claim, the duty to assist 
the veteran, to include the performance of a VA examination, 
does not arise.  See Slater v. Brown, 9 Vet. App. 240 (1996); 
Frazen v. Brown, 9 Vet. App. 235 (1996).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for coronary artery disease with 
hypertension is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

